Exhibit 10.1
 
SECOND AMENDMENT TO THE
EMPLOYMENT AGREEMENT
BETWEEN
FOSTER WHEELER INC.
AND
UMBERTO DELLA SALA


 
This SECOND AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Employer”), and UMBERTO DELLA
SALA (the “Executive”), dated as of March 1, 2008 (the “Employment Agreement”),
is made and entered into effective as of February 18, 2010.
 
WHEREAS, Foster Wheeler Ltd. entered into the Employment Agreement with the
Executive on March 1, 2008, Foster Wheeler Ltd. and the Executive entered into a
First Amendment to the Employment Agreement effective as of October 1, 2008, and
the Employer, with the Executive’s agreement, assumed the Employment Agreement
from Foster Wheeler Ltd. in February 2009; and
 
WHEREAS, the Executive and the Company have agreed to extend the term of the
Employment Agreement through December 31, 2013 and to further amend the
Employment Agreement as otherwise set forth below.
 
NOW THEREFORE, BE IT RESOLVED, the Employer and the Executive by executing this
Amendment hereby agree to amend the Employment Agreement as follows:
 
1.  
Section 1.1 of the Employment Agreement is hereby revised to read in its
entirety as follows:

 
1.1 Employment, Duties. The Employer hereby agrees to employ the Executive for
the Term (as defined in Section 2.1) to render services to the Employer and
Foster Wheeler AG (the “Parent”).  For that portion of the Term up to and
including December 31, 2012, the Executive shall serve in the capacity of
President and Chief Operating Officer of the Parent (or such other title of at
least equivalent level consistent with the Executive’s duties from time to time
as may be assigned to the Executive by the Chief Executive Officer of the Parent
consistent with such position) and to perform such other duties consistent with
such position (including service as a director or officer of the Employer or any
affiliate of the Employer if appointed or elected) as may be assigned by
the Chief Executive Officer of the Parent; for that portion of the Term
beginning January 1, 2013, the Executive shall no longer be entitled to hold the
foregoing title or serve in the foregoing capacity and shall instead carry out
such senior executive duties as shall then be requested by the Chief Executive
Officer of the Parent.  The Executive shall have all authorities as are
customarily and ordinarily exercised by executives in positions similar to those
described above in similar businesses of similar size in the United
States.  Notwithstanding the foregoing, the Executive may participate in civic,
charitable, industry, and professional organizations to the extent that such
participation does not materially interfere with the performance of Executive’s
duties hereunder.  For the avoidance of doubt, the Executive shall in no event
be deemed to have an employment relationship with the Parent.
 
2.  
Section 2.1 of the Employment Agreement is hereby revised to replace the word
“2011” with the word “2013.”

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Section 3.3 of the Employment Agreement is hereby revised to read in its
entirety as follows:

 
3.3 Long-Term Incentive. The Executive will receive on a date designated by the
Board during the first open trading window for Section 16 officers subsequent to
the effectiveness of this Amendment (known as the “Grant Date”) the following:
 
3.3.1 Restricted Stock Unit Grant.  A grant of a number of restricted stock
units which will be payable in shares of registered shares of the Parent
(“Shares”) with an economic value as of the Grant Date equal to approximately
Euro 1,486,000 (the “Restricted Stock Units”).  The Restricted Stock Units will
be granted under the Employer’s Omnibus Incentive Plan.  The Restricted Stock
Units will be issued on the Grant Date.  For purposes of this Subsection 3.3.1,
the determination of the number of Restricted Stock Units to be granted to
Executive shall be consistent with the methodology used for valuing restricted
stock units granted to employees which has been approved and adopted by the
Compensation Committee of the Parent’s Board.
 
3.3.2 Stock Option Grant.  A grant of stock options to purchase Shares with an
economic value as of the Grant Date equal to approximately Euro 1,486,000 (the
“Options”).  The Options will be granted under the Parent’s Omnibus Incentive
Plan and for purposes of such Omnibus Incentive Plan:
 
(i) the Options will be Nonqualified Stock Options;
 
(ii) the exercise price will be equal to the Fair Market Value of a Share as
defined under the terms of the Parent’s Omnibus Incentive Plan on the Grant
Date; and
 
(iii) the Expiration Date will be the last business day immediately preceding
the fifth anniversary of the Grant Date.
 
The Options will be issued on the Grant Date.  For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees which has been approved and adopted by the Compensation Committee
of the Parent’s Board.
 
3.3.3 Vesting.  With respect to the Restricted Stock Units and the Options
issued on the Grant Date, one-half (50%) of both the Restricted Stock Units and
the Options will vest on December 31, 2012, and the remaining one-half of both
the Restricted Stock Units and the Options will vest on December 31, 2013,
provided that the Executive is still employed on such dates, subject to the
provisions of Section 4 of this Agreement.  Executive shall not be eligible to
receive any additional regular cycle grants under the Parent’s Omnibus Incentive
Plan during the Term, and Executive shall not be eligible for Retirement under
and within the meaning of the Parent’s Omnibus Incentive Plan during the Term.
 
3.3.4 Grant Agreements.  The Restricted Stock Units and Options will be governed
by separate agreements entered into between the Executive and the Parent, and in
the event of any inconsistency between such separate agreements and the terms of
this Agreement (including, but not limited to Section 4), this Agreement shall
govern and control.  For avoidance of doubt, nothing in the preceding sentence
shall be construed to limit the application of any provision of such separate
agreements that expressly refers to and incorporates a provision of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, the grants under Subsections 3.3.1 and 3.3.2 will be
in addition to, and not in lieu of, the grants already made under the Employment
Agreement.
 
4.  
Section 4.1.2 of the Employment Agreement is revised by revising Subsection
4.1.2(vii) to read in its entirety as follows and by adding a new Subsection
4.1.2(viii) as follows:

 
(vii) termination without Cause by the Italian Subsidiary of the Italian
employment agreement (for the avoidance of doubt, the Italian employment
agreement will not be deemed to have been terminated without Cause by the
Italian Subsidiary if the Italian employment agreement terminates upon the
natural expiration of its fixed term or if the parties mutually agree to
terminate it); or
 
(viii) refusal by the Italian Subsidiary to enter into by September 8, 2013 a
new fixed term Italian employment contract expiring on December 31, 2013 and on
otherwise the same terms as those set forth in the Italian employment contract
in place as of the date of this Amendment.
 
5.  
Section 4.1.4 of the Employment Agreement is revised by adding a new sentence to
the end of Section 4.1.4 as follows:

 
A refusal by the Executive to enter into by September 8, 2013 a new fixed term
Italian employment contract expiring on December 31, 2013 and on otherwise the
same terms as those set forth in the Italian employment contract in place as of
the date of this Amendment shall be deemed a voluntary termination by the
Executive without Good Reason.
 
6.  
All other terms and conditions of the Employment Agreement and its First
Amendment not expressly modified by this Second Amendment remain valid and
unchanged.

 
7.  
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.

 
[SIGNATURES FOLLOW]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.
 

  FOSTER WHEELER INC.                
 
By:
/s/ Raymond J. Milchovich     Name:  Raymond J. Milchovich     Title:  Chairman,
President & Chief Executive Officer                                     /s/
Umberto della Sala     UMBERTO DELLA SALA   

 
 
4

--------------------------------------------------------------------------------

 